DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed February 27, 2020 has been considered. 
Claims 1, 2, 5, 8-13, 18, 29-32, 34, 36-37, 39, and 41-42 are pending.
Claims 3-4, 6-7, 14-17, 19-28, 33, 35, 38, 40, and 43-52 have been cancelled. 
Restriction is required under 35 U.S.C. §121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 5, 8-13, 18, 29-32, 34, and 36, drawn to a chemical compound and a pharmaceutical composition of a compound of Formula I, classified in at least C07D 231/56 depending upon the radicals. 
Group II, claims 37, 39, and 41-42, drawn to a method for treating a bacterial infection using a chemical compound of Formula I, classified in at least A61K 31/416 depending upon the radicals. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because Formula I lacks the requirements of Unity of Invention for a Markush group.
Where a single claim defines alternatives of a Markush group, the requirement of a  technical interrelationship and the same or corresponding 
(A) all alternatives have a common property or activity;   AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The chemical compounds of Formula (I) are not regarded as being of similar nature because of the numerous substitutable radicals encompassed by this structure. Specifically, each of R1- R5 vary. The common core structure is as follows:  

    PNG
    media_image1.png
    79
    138
    media_image1.png
    Greyscale
.
Although it is impossible to execute a preliminary search on claim 1 without a preferred election of species requirement. It is noted that the International Searching Authority revealed a very large number of documents relevant to the issue of novelty of the compound of formula I.  Based upon the number of documents retrieved, no report was established for claims 1-28 (completely) and 32-50 (partially).  Therefore, Formula I cannot serve as a special technical feature to confer Unity of Invention.  Formula I is not novel. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) The prior art applicable to one invention would not likely be applicable to another invention; and 
(d) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Additionally, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are the subgenera that are characterized by particular values for the many options for substitutable cyclic moieties.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1, 2, 5, 8-13, 18, 32, 34, 36-37, 39, and 41 are generic.
During a telephone conversation with Mr. Robert Harris on February 25, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1, 2, 5, 8-13, 18, 29-32, 34, and 36.   At claim 31, the chemical compound is the preferred species.  The compound is depicted as follows: 

    PNG
    media_image2.png
    149
    446
    media_image2.png
    Greyscale
.
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 37, 39, and 41-42 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1, 2, 5, 8-13, 18, 29-32, 34, and 36 are Markush claims which are generic to the elected invention.  The Markush type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  See MPEP 803.02.
Claims 1, 2, 5, 8-13, 18, 29-32, 34, and 36 are rejected on the grounds that the claims are drawn to an improper Markush group.  In re Harnisch, 206 USPQ 300, states that a unity of invention exists where compounds included within a Markush group (1) share a common utility and (2) share a substantial structural feature disclosed as being essential to that utility.  In the instant case, the claimed subject matter does not share a substantial structural feature disclosed as being essential to that utility.
The requirement for a proper Markush claim is that it includes only substances that in their physical, chemical and physiological characteristics are functionally equivalent.    The members of the instant Markush groups possess widely different, physical and chemical properties.  The compounds are not considered functionally equivalent and are so diverse that they demonstrate dissimilar and unrelated properties.  The mere fact that there is structural similarity in pharmaceutical agents is not in itself reason to render all the embodiments functionally equivalent.
The improper Markush groups are R1, R2, R3, R4, and R5.
The elected species is allowable.  The search has been extended. 
The examined subject matter is as follows:
A compound of formula I where R3 is H and R4 is –N(Ra).  The radicals not defined herein are defined according to claim 1.  To overcome this rejection, it is suggested that the claims to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 At claim 1, is alkyl optionally substituted (all occurrences)?  For instance, compare R1 and R2. Clarification is appreciated.
Claim 5 improperly depends upon claim 1.  There is no antecedent basis for deuterium.  At claim 1, is alkyl optionally substituted for R1?  Clarification is appreciated.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, and 32 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Takami et al. [U.S. 7,217,722 (Reference A, cited by the Examiner)].
           The instantly claimed chemical compounds are taught.    See Examples 33, 46-47, and 129, respectively.  The chemical compounds are depicted as follows:

    PNG
    media_image3.png
    225
    464
    media_image3.png
    Greyscale
Example 33, columns 191-192.
The claims are fully met when R1, R2, R3, R5 are H; and R4 is –N(Ra)C(O)Rc, Ra is H and Rc is cycloalkyl.

    PNG
    media_image4.png
    396
    610
    media_image4.png
    Greyscale
 Examples 46-47, columns 193-194. 
The claims are fully met when R1, R2, R3, R5 are H; R4 is –N(Ra)C(O)Rc, Ra is H and Rc is alkyl substituted with phenyl.

    PNG
    media_image5.png
    157
    456
    media_image5.png
    Greyscale
 Example 129, columns 213-214.
The claims are fully met when R1, R2, R3, R5 are H; R4 is –N(Ra)Rd, Ra is H, Rd is cycloalkyl.
Claims 1, 2, 5, 9, 13, 18, and 32 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Aragon Pharmaceuticals, Inc. [WO 2006/052189 (Reference O, cited by the Examiner)].
           The instantly claimed compounds are taught.    See Examples 11, 13, and 15, respectively.  The chemical compounds are depicted as follows:


    PNG
    media_image6.png
    245
    490
    media_image6.png
    Greyscale
 Example 11, page 42.
The claims are fully met when R1 is substituted alkyl; R3 and R5 are H; R2 is halo; and R4 is –N(Ra)C(O)Rc, Ra is H and Rc is alkyl. 

    PNG
    media_image7.png
    222
    510
    media_image7.png
    Greyscale
 Example 13, page 43.
The claims are fully met when R1 is substituted alkyl; R3 and R5 are H; R2 is halo; and R4 is –N(Ra)SO2Rc, Ra is H and Rc is alkyl. 

    PNG
    media_image8.png
    260
    379
    media_image8.png
    Greyscale
 Example 15, paged 43-44.
The claims are fully met when R1 is substituted alkyl; R3 and R5 are H; R2 is halo; and R4 is –N(Ra)C(O)Rc, Ra is H and Rc is cycloalkyl. 
Claims 1, 2, 5, 8, and 32 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Aragon Pharmaceuticals, Inc. [WO 2011/103202 (Reference N, cited by the Examiner)].
           The instantly claimed compound is taught.    At page 174, see Example 77.  The chemical compound is depicted as follows:
  
    PNG
    media_image9.png
    146
    303
    media_image9.png
    Greyscale
.

	The claims are fully met when R1, R2, R3, R5 are H; R4 is –NRaRd, Ra is H, Rd is cycloalkyl substituted by CN.     
The Information Disclosure Statements filed February 25, 2021 have been considered.    
To be considered, a publication date is needed for Reference 14 cited to the PTO-1449.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                            
                                                                                      /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
03.10.2021